 



 

Exhibit 10.16

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is made and entered into as
of June 7, 2016 (the “Effective Date”), by and among John J. Patrick, Jr. (the
“Executive”) on the one side, and First Connecticut Bancorp, Inc., a Maryland
bank holding company (the “Company”) and its wholly-owned bank subsidiary,
Farmington Bank (the “Bank”). Unless a distinction is appropriate, the term
“Company” in this Agreement shall include the Bank.

 

WHEREAS, the Executive is currently employed as Chairman, President and CEO of
the Company and Chairman, President and CEO of the Bank.

 

WHEREAS, the financial services industry is undergoing significant
consolidation.

 

WHEREAS, the Executive desires to have, and the Company desires to provide
financial protection to the Executive in the event the Company undergoes a
change in control and the Executive’s employment terminates as described herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties as follows:

 

1.         Term and Termination.

 

(a)        This Agreement shall continue for a term commencing on the Effective
Date and ending on the first anniversary of the Effective Date (the “Initial
Term”), and shall be automatically renewed from year to year thereafter for
successive one-year terms (each, a “Renewal Term”), unless thirty (30) days
prior to the expiration of the Initial Term or any Renewal Term, either party
gives written notice of non-renewal to the other. If such notice of non-renewal
is given as permitted hereunder, the Agreement will expire at the conclusion of
either the Initial Term or the Renewal Term, whichever is applicable.
Notwithstanding any provision of this Agreement to the contrary, this Agreement
may be terminated at any time prior to the expiration of the Initial Term or a
Renewal Term (as applicable), as provided in Section 2 hereof.

 

(b)        If not terminated under the preceding paragraph, this Agreement shall
terminate on the earlier of (i) Executive’s last day of employment with the
Bank, if Executive’s employment ceases for any reason other than due to an
involuntary termination without Cause or a voluntary termination for Good
Reason, in either case within twenty four (24) months after the occurrence of a
Change in Control, or (ii) the second (2nd) anniversary of the effective date of
the first Change in Control to occur following the Effective Date.

 

2.         At-Will Status. Notwithstanding any provision of this Agreement,
Executive is employed at-will, so that Executive or the Bank may terminate
Executive’s employment at any time, with or without notice, for any or no
reason.

 

3.         Definitions. As used in this Agreement, the following terms shall
have the meanings set forth herein.

 

 

 

 

(a)        “Cause” shall mean Executive’s: (i) conviction of a felony; (ii) act
of fraud, embezzlement or theft in connection with Executive’s duties or in the
course of his employment with the Bank; (iii) intentional or grossly negligent
act which causes damage to property of the Bank; (iv) willful or grossly
negligent violation of any law, rule, regulation or final administrative action
that causes material harm to the Bank or its assets; (v) intentional or grossly
negligent breach of fiduciary duty owed to the Bank involving personal profit;
(vi) willful failure to discharge, or habitual neglect of, material obligations
or duties of Executive’s position; or (vii) material violation of Section 7 of
this Agreement. For the purpose of this paragraph, no act, or failure to act, on
the part of Executive shall be deemed “intentional” or “willful” unless done, or
omitted to be done, by Executive without reasonable belief that his action or
omission was in the best interest of the Bank. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated by reason of clause (vi)
unless and until Executive is notified in writing by the Board of Directors of
such a determination, specifying the particulars thereof in reasonably
sufficient detail, and giving the Executive a reasonable opportunity (of not
less than thirty (30) days), together with his counsel, to explain to the Board
of Directors why clause (vi) has not occurred, followed by a finding by the
Board of Directors (1) that, in the good faith opinion of the Board of
Directors, Executive has committed an act set forth in clause (vi), (2)
specifying the particulars thereof in detail, and (3) determining that such
violation has not been corrected, or is not capable of correction.

 

(b)        “Change in Control” shall mean: (1) a change in ownership of the
Company or the Bank under paragraph (i) below, or (2) a change in effective
control of the Company or the Bank under paragraph (ii) below, or (3) a change
in the ownership of a substantial portion of the assets of the Company or the
Bank under paragraph (iii) below:

 



(i)A change in the ownership of the Company or the Bank shall occur on the date
that any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock
of the corporation that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation.

 

(ii)A change in the effective control of the Company or the Bank shall occur on
the date that either (A) any one person, or more than one person acting as a
group (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company or the Bank possessing 30% or more of the total voting power of the
stock of the Company or Bank, as applicable; or (B) a majority of members of the
Company’s Board of Directors is replaced during any 12-month period by Directors
whose appointment or election is not endorsed by a majority of the members of
the corporation’s Board of Directors prior to the date of the appointment or
election, provided that this sub-section (B) is inapplicable where a majority
shareholder of the corporation is another corporation.

 

 2 

 

 

(iii)A change in the ownership of a substantial portion of the Company’s or the
Bank’s assets shall occur on the date that any one person, or more than one
person acting as a group (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company or the Bank, as applicable, that have a total gross fair
market value equal to more than 40% of the total gross fair market value of all
of the assets of the Company or Bank, as applicable, immediately prior to such
acquisition. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation Section
1.409A-3(i)(5), except to the extent that such regulations are superseded by
subsequent guidance. Notwithstanding anything in this subsection to the
contrary, a Change in Control shall not be deemed to have occurred either (i)
upon the conversion of the Bank’s mutual holding company or any future
subsidiary holding company to stock form or any similar transaction or (ii) any
public stock offering by the Bank or the Company or any subsidiary holding
company.

 

(c)        A termination for “Good Reason” shall mean the Executive’s
resignation from his position(s) with the Bank within six (6) months after the
occurrence, without the Executive’s prior written consent, of any of the
following actions by the Bank, which action is not remedied within thirty (30)
calendar days after receipt by the Bank of written notice from the Executive:
(i) a diminution in Executive’s base compensation; (ii) a material diminution in
Executive’s authority, duties, or responsibilities; (iii) the relocation of
Executive’s principal place of work to a location more than twenty (20) miles
from Executive’s current principal place of work at the Effective Date of this
Agreement; or (iv) a material breach by the Bank of this Agreement or any other
agreement under which Executive provides services to the Bank.

 

4.         Effect of Certain Terminations Following a Change in Control. In the
event the Executive’s employment is involuntarily terminated by the Company
without Cause or the Executive terminates employment for Good Reason, in either
case within twenty four (24) months on or after the occurrence of a Change in
Control, Executive shall be entitled to the following:

 

(a)        Subject to Sections 5, 6 and 7 hereof, severance benefits in an
amount equal to three (3) times Executive’s annual base salary in effect on the
date of such termination, and the amount of his target cash incentive bonus for
the then current year which shall be paid within thirty (30) business days
following the expiration of the Release Execution Period; and

 

(b)        Unpaid compensation and benefits, and unused vacation, accrued
through the date of Executive’s termination or resignation of employment.
Executive shall also be entitled to receive reimbursement for final expenses
that Executive reasonably and necessarily incurred on behalf of the Company
prior to Executive’s termination or resignation of

 

 3 

 

 

employment, provided that Executive submits expense reports and supporting
documentation of such expenses in accordance with the Company’s expense
reimbursement policies in effect at that time, such payment or payments to be
made no later than the time required by applicable law, but in no event later
than the sixty-first (61st) day following the date of the termination of the
employment of the Executive;

 

(c)        Continued life insurance and non-taxable medical coverage
substantially identical to the coverage maintained by the Company for the
Executive prior to his Date of Termination. Such coverage and payments shall
cease upon the expiration of thirty six (36) full calendar months from the
Executive’s date of termination; and

 

(d)        The terms of any equity incentive plan or award agreements will
determine to what extent, if any, such awards are accelerated for vesting and/or
exercise periods.

 

5.         Conditions of Severance Benefits. Executive shall receive the
severance benefits set forth in Section 4 only if Executive: (i) has incurred a
“separation from service” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”); (ii) presents satisfactory evidence to
the Company that Executive has returned all Company property, confidential
information and documentation to the Company in accordance with Section 7(f)
hereof; and (iii) executes and does not revoke (other than in the case of
Executive’s death) the Company’s customary separation agreement, including a
release of all claims in a form and substance reasonably satisfactory to the
Company (the “Release”), within forty-five (45) days of his date of termination.
The Company hereby agrees that upon the lapse of the period for revocation, if
the Executive has not exercised his revocation right, the Company will execute a
counterpart of the Release and deliver it to Executive forthwith. The payments
under Section 4(a) shall commence within the sixty (60) day period following the
Executive’s date of termination; provided that if a new calendar year commences
during such period, the payments shall commence no earlier than January 2 of
such new calendar year. The first payment after execution of the Release shall
include all amounts that would have been paid following the date of termination
had the Release been effective immediately following the date of termination but
which were not yet paid.

 

6.         Limitation on Benefits.

 

IT IS THE INTENTION OF EXECUTIVE AND THE COMPANY THAT NO PAYMENTS BY THE COMPANY
TO OR FOR THE BENEFIT OF EXECUTIVE UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT
OR PLAN PURSUANT TO WHICH EXECUTIVE IS ENTITLED TO RECEIVE PAYMENTS OR BENEFITS
BE NON-DEDUCTIBLE TO THE COMPANY BY REASON OF THE OPERATION OF CODE SECTION 280G
RELATING TO PARACHUTE PAYMENTS. IF ALL, OR ANY PORTION, OF THE PAYMENTS PROVIDED
UNDER THIS AGREEMENT, EITHER ALONE OR TOGETHER WITH OTHER PAYMENTS AND BENEFITS
WHICH EXECUTIVE RECEIVES OR IS ENTITLED TO RECEIVE FROM THE COMPANY, WOULD
CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE MEANING OF CODE SECTION 280G, THE
SEVERANCE PAYMENTS PROVIDED UNDER THIS AGREEMENT SHALL BE REDUCED TO THE EXTENT
NECESSARY SO THAT NO PAYMENTS OR BENEFITS PROVIDED BY

 

 4 

 

 

THE COMPANY TO THE EXECUTIVE SHALL FAIL TO BE TAX-DEDUCTIBLE UNDER CODE SECTION
280G. TO THE EXTENT IT IS DETERMINED THAT PAYMENTS EXCEEDING SUCH MAXIMUM
DEDUCTIBLE AMOUNT HAVE BEEN MADE TO OR FOR THE BENEFIT OF EXECUTIVE, SUCH EXCESS
PAYMENTS SHALL BE REFUNDED TO THE COMPANY UPON SUCH DETERMINATION, WITH INTEREST
THEREON AT THE APPLICABLE FEDERAL RATE DETERMINED UNDER CODE SECTION 1274(D),
COMPOUNDED ANNUALLY.

 

7.         RESTRICTIVE COVENANTS; CONFIDENTIAL INFORMATION AND COMPANY PROPERTY.

 

(a)        Non-Competition and Non-Solicitation. The benefits provided to
Executive under this Agreement are specifically conditioned on Executive’s
covenant that, during Executive’s employment and for a period of eighteen (18)
months following the Executive’s termination of employment with the Company,
Executive will not, without the written consent of the Company, either directly
or indirectly:

 

(i)solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company or any affiliate of the
Company, to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business which operates an insured depository institution that competes
with the Company or any affiliate of the Company, that is: (i) headquartered
within twenty (20) miles of a Company branch office or any proposed Company
branch office for which the Company has filed an application for regulatory
approval to establish an office (the “Restricted Territory”), determined on the
earlier of the date of occurrence of the solicitation or effective date of
termination of employment, or (ii) has one or more Companying offices (e.g.,
offices engaged in insured deposit taking), but is not headquartered within the
Restricted Territory, but in the latter case, only if Executive would be
employed to directly solicit business or have direct solicitation
responsibilities or solicitation duties within the Restricted Territory;

 

(ii)become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other business that operates an insured depository institution that competes
with the Company or any affiliate of the Company, that is: (A) headquartered
within the Restricted Territory, determined on the earlier of the date of
occurrence of the event or the effective date of termination of employment; or
(B) has one or more banking offices, but is not headquartered within the
Restricted Territory, but in the latter case, only if Executive would be
employed to directly solicit business or have other direct solicitation
responsibilities or

 

 5 

 

 

solicitation duties within the Restricted Territory, and in either case, this
sub-section 7(a)(ii) shall apply following Executive’s termination of employment
only if Executive is entitled to receive the severance benefits described in
Section 4 of this Agreement; or

 

(iii)solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Company to
terminate an existing business or commercial relationship with the Company.

 

(b)        Confidentiality. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities or any other similar proprietary information of the Company
to any person, firm, corporation, or other entity for any reason or purpose
whatsoever unless expressly authorized by the Board or required by law.
Notwithstanding the foregoing, Executive may disclose any knowledge of
Companying, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Company. Further, Executive may disclose information regarding the business
activities of the Company to any Company regulator having regulatory
jurisdiction over the activities of the Company.

 

(c)        Information/Disclosure. During his employment and for a period of one
(1) year following his termination of employment with the Company, Executive
shall, upon reasonable notice, furnish such information and assistance to the
Company as may be reasonably required by the Company, in connection with any
litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between the
Executive and the Company or any affiliate of the Company. Executive shall be
paid or reimbursed for all reasonable expenses incurred by Executive in
connection with the rendering of such assistance to the Company. Such
reimbursement shall occur no later than sixty (60) days after the end of the
calendar year in which Executive incurs such expense.

 

(d)        Effect of violation. In the event that the Executive violates any of
the provisions of this Section, all severance payable to Executive under this
Agreement shall cease and any severance previously paid shall be reimbursed to
the Company within thirty (30) days of the Company’s notification to Executive
that this provision has been violated.

 

(e)        Equitable Relief. Executive agrees that any breach of Executive’s
obligations set forth in this Section 7 will cause irreparable damage to the
Company and in the event of such breach the Company shall have, in addition to
any and all remedies of law, the right to an injunction, specific performance or
other equitable relief to prevent the violations of Executive’s obligations
hereunder.

 

(f)         Return of Property. All written materials, records and documents
made by Executive or coming into Executive’s possession during Executive’s
employment concerning

 

 6 

 

 

any products or processes used, developed, investigated or considered by the
Company (or any of its affiliates) or otherwise concerning the business or
affairs of the Company (or any of its affiliates), shall be the sole property of
the Company (or such affiliate), and upon termination of Executive’s employment,
or upon request of the Company during Executive’s employment, Executive shall
promptly deliver same to the Company. In addition, upon termination of
Executive’s employment, or upon request of the Company during Executive’s
employment, Executive will deliver to the Company all other Company property in
Executive’s possession or under Executive’s control, including but not limited
to, financial statements, marketing and sales data, patent applications,
drawings and other documents, and all Company credit cards and automobiles.

 

8.         Notices. All notices required hereunder shall be in writing and shall
be delivered in person, by facsimile or by certified or registered mail, return
receipt requested, and shall be effective upon sending if by facsimile, or upon
receipt if by personal delivery, or upon the fourth (4th) business day after
being sent by certified or registered mail. All notices shall be addressed as
follows or to such other address as the parties may later provide in writing:

 

if to the Company:

 

First Connecticut Bancorp, Inc.

One Farm Glen Boulevard

Farmington, CT 06032

Attention: Lee Nordstrom, SVP Human Resources

 

and, if to Executive:

 

John J. Patrick, Jr.

57 Kelsey Lane

Glastonbury, CT 06033

 

9.         Governing Law/Interpretation. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Connecticut
without regard to conflict or choice of law principles applicable therein. Any
action, suit or other proceeding initiated by any party under or in connection
with this Agreement must be brought in any Federal or State court in the State
of Connecticut and both parties consent to the jurisdiction and venue of any
Federal or State court in the State of Connecticut and agree that Connecticut is
a convenient forum within which to litigate such dispute.

 

10.       Code Section 409A.

 

(a)        If this Agreement is subject to Section 409A of the Internal Revenue
Code of 1986, as amended, it is the intent of the parties that this Agreement
and all payments made hereunder shall be in compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other guidance thereunder.

 

 7 

 

 

(b)        Notwithstanding any other provision with respect to the timing of
payments under Section 4(a), if, at the time of Executive’s termination,
Executive is deemed to be a “specified employee” (meaning a key employee as
defined in Section 416(i) of the Internal Revenue Code of 1986, as amended,
without regard to paragraph 5 thereof) of the Company (or a Company affiliate),
then to the extent necessary to comply with the requirements of Code Section
409A, any payments to which Executive may become entitled under Section 4(a)
which are subject to Code Section 409A (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
withheld payments shall be paid to Executive in a lump sum.

 

(c)        The Company and Executive agree that they will negotiate in good
faith and jointly execute an amendment to modify this Agreement to the extent
necessary to comply with the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto. Executive hereby acknowledges and
agrees that the Company makes no representations or warranties regarding the tax
treatment or tax consequences of any compensation, benefits or other payments
under the Agreement, including, without limitation, by operation of Code Section
409A, or any successor statute, regulation and guidance thereto.

 

(d)        For purposes of Code Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

 

(e)        In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

 

11.       Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).

 

12.       Required Regulatory Provisions. Notwithstanding anything herein
contained to the contrary, any payments to the Executive by the Company, whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R.
Part 359.

 

 8 

 

 

13.       Miscellaneous Provisions.

 

(a)        Taxes. All payments and benefits described in this Agreement shall be
subject to any and all applicable federal, state and local income, employment
and other taxes, and the Company will deduct from each payment to be made to
Executive under this Agreement such amounts, if any, required to be deducted or
withheld under applicable law.

 

(b)        Exclusive Remedy. Except as expressly set forth herein or otherwise
required by law, Executive shall not be entitled to any compensation, benefits,
or other payments from the Company as a result of or in connection with the
termination or resignation of Executive’s employment at any time, for any
reason. The payments and benefits set forth in Section 4 hereof shall constitute
Executive’s sole and exclusive remedy for any claims, causes of action or
demands arising under or in connection with this Agreement or its alleged
breach, or the termination or resignation of Executive’s employment
relationship.

 

(c)        Entire Agreement. This Agreement shall constitute the sole and entire
agreement between the parties with respect to the subject matter hereof, and
supersedes and cancels all prior, concurrent and/or contemporaneous
arrangements, understandings, promises, offers, agreements and/or discussions,
including, but not limited to, those concerning employment agreements and/or
severance benefits, whether written or oral, by or between the parties,
regarding the subject matter hereof; provided, however, that this Agreement is
not intended to, and shall not, supersede, affect, limit, modify or terminate
any written agreement or arrangement between Executive and the Company that does
not relate to the subject matter hereof.

 

(d)        Assignment. Executive acknowledges that the services to be rendered
hereunder are unique and personal in nature. Accordingly, Executive may not
assign any rights or delegate any duties or obligations under this Agreement.
The rights and obligations of the Company under this Agreement shall
automatically be assigned to the successors and assigns of the Bank (including,
but not limited to, any successor in the event of a Change in Control, as well
as any other entity that controls, is controlled by, or is under common control
with, any such successor), and shall inure to the benefit of, and be binding
upon, such successors and assigns, as well as Executive’s heirs and
representatives.

 

(e)        Severability/Reformation. If any one or more of the provisions (or
any part thereof) of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions (or any part thereof) shall not in any way be affected or
impaired thereby, and this Agreement shall be construed and reformed to the
maximum extent permitted by law. The language of all parts of this Agreement
shall in all cases be construed as a whole according to its fair meaning and not
strictly for or against either of the parties.

 

(f)         Modification. This Agreement and the rights, remedies and
obligations contained in any provision hereof, may be modified or waived only in
accordance with this Section 11(f). No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement and its terms may not be waived, changed,

 

 9 

 

 

discharged or terminated orally or by any course of dealing between the parties,
but only by a written instrument signed by both parties. No modification or
waiver by the Bank is effective without written consent of the Bank’s Chairman
in office at the time of such modification or waiver.

 

(g)        Arbitration. Subject to the mutual agreement of the parties hereto at
the time a dispute exists between such parties, any dispute, controversy or
claim arising out of or in connection with this Agreement shall be exclusively
subject to arbitration before the American Arbitration Association (“AAA”). Such
arbitration shall take place in Hartford, Connecticut, before a single
arbitrator in accordance with AAA’s then current National Rules for the
Resolution of Employment Disputes. Judgment upon any arbitration award may be
entered in any court of competent jurisdiction. All parties shall cooperate in
the process of arbitration for the purpose of expediting discovery and
completing the arbitration proceedings. Notwithstanding any provision in this
Agreement to the contrary, nothing contained in this Section 18 or elsewhere in
this Agreement shall in any way deprive the Bank of its right to obtain
injunctive relief, specific performance or other equitable relief in a court of
competent jurisdiction for purposes of enforcing the provisions of Section 10
hereof.

 

(h)        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

(i)         Section Headings. The descriptive section headings herein have been
inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.

 

[signature page follows]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

  FARMINGTON BANK       By:  /s/John J. Carson   Name: John J. Carson   Title:  
Chair of Compensation Committee       FIRST CONNECTICUT BANCORP, INC.        
By:  /s/John J. Carson   Name: John J. Carson   Title:   Chair of Compensation
Committee       EXECUTIVE:       /s/John J. Patrick, Jr.

 

 11 

